DETAILED ACTION
In response to the Amendment filed on June 4, 2021, claims 1 and 6 are amended; claims 2, 7, and 25 are cancelled; claims 10-17 are still withdrawn. Currently, claims 1, 3, 4, 6, 8, 9, and 19-24 are further examined below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Response to Arguments
Applicant’s arguments on pgs. 8-12 that Bay does not disclose a seal as the claim has been amended to require is persuasive. 

Applicant’s arguments that Bay in view of Smith does not disclose of the amended features on pgs. 13-14, particularly drawn to the newly added specifics drawn to the clamp are also persuasive. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Tamara Evans on June 15, 2021.

The application has been amended as follows: 
Claims 10-17 are cancelled.
Claims 1 and 6 are amended as follow:
1. (Currently Amended) A system for providing stable and pressurized flow of infused fluid during phacoemulsification surgery, the system comprising: 
a supply source; 
a clamp; 
a transfer reservoir comprising a pressurization port and an aperture, the transfer reservoir being communicatively coupled to the supply source via a seal; 
the seal comprising a twistable sleeve and a passage within the twistable sleeve, the passage being between the supply source and the transfer reservoir, the twistable sleeve being configured to twist in a first direction or in a second direction that is opposite the first direction to adjust a closure of the passage, the clamp being configured to be on a twistable portion of the twistable sleeve when the twistable sleeve is at least partially twisted or non-twisted; 
an attachment piece configured to communicatively connect at least one tube to the aperture of the transfer reservoir; 

6. (Currently Amended) An apparatus for providing stable and pressurized flow of infused fluid during phacoemulsification surgery, the apparatus comprising: 
a supply source; 
a transfer reservoir comprising a pressurization port and an aperture, the transfer reservoir being communicatively coupled to the supply source via a twistable seal;
the twistable seal comprising a sleeve and a passage within the twistable sleeve, the passage being between the supply source and the transfer reservoir, the twistable sleeve being configured to twist in a first direction or in a second direction that is opposite the first direction to adjust a closure of the passage, the clamp being configured to be on a twistable portion of the twistable sleeve when the twistable sleeve is at least partially twisted or non-twisted;
an attachment piece configured to communicatively connect at least one tube to the aperture of the transfer reservoir; 
wherein pressure is provided through the pressurization port to the transfer reservoir causing the stable and pressurized flow of the infused fluid through the at least one tube.


REASONS FOR ALLOWANCE
Claims 1, 3, 4, 6, 8, 9, and 19-24, as amended in the above Examiner’s Amendment of the Amendments filed on June 4, 2021, are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art does not singly or in combination disclose all of the specifics of the claimed system, particularly the specifics of the seal and the clamp as the claim has been amended to require.
The closest prior art of record is Bay (US Pat. No. 2, 542,461), Klomp (US Pub. No. 2016/0100981 A1), Grieshaber (US Pat. No. 5,360,398), Raible (US Pat. No. 4,292,969), Starchevich (US Pat. No. 5,593,392), Smith (US Pat. No. 2,844,351), Staeubli (US Pat. No. 4,570,898), Ekholmer (US Pat. No. 4,620,564), Pape (US Pat. No. 4,328,803), Shackleford (US Pat. No. 4,361,148), and Sanchez Jr. (US Pub. No. 2017/0273826 A1).
Regarding claims 1 and 6, the closest prior art does not disclose the specifics of the seal and the clamp as required by the amended claims, see applicant’s arguments regarding Bay and Smith on pgs. 8-14 of the Arguments filed on June 4, 2021. In particular, while Smith, Staeubli, Ekholmer, and Starchevich all disclose seals comprising a twistable sleeve, Staeubli (Figs. 2, 3) similar to Smith (Fig. 1) and Ekholmer (Fig. 1) does not disclose that a clamp being on a twistable portion of the twistable sleeve as the claims has been amended to require, see Interview Summary for additional details regarding Staeubli and Starchevich; and applicant’s arguments pgs. 13-14 filed on June 4, 2021 for additional details regarding Smith. 
It is noted that while Starchevich discloses that it is known in the art for fluid infusion to have a clamp (184) and a seal comprising a twistable sleeve (i.e., seal formed by twisting of tube 174) for controlling fluid flow (Figs. 19-21 described in col. 9, line 25 until col. 10, line 11, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA ZHANG whose telephone number is (571)270-5369.  The examiner can normally be reached on Monday-Thursday 8AM - 4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNA ZHANG/Primary Examiner, Art Unit 3783